Citation Nr: 1105499	
Decision Date: 02/10/11    Archive Date: 02/18/11

DOCKET NO.  07-26 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for rheumatoid arthritis.

2. Entitlement to service connection for a right shoulder 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and her daughter


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served in the Navy Reserves from 
June 2000 to June 2006.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from an August 2006 rating 
decision of the Honolulu, Hawaii Department of Veterans Affairs 
(VA) Regional Office (RO).  In March 2010, a Travel Board hearing 
was held before the undersigned; a transcript of the hearing is 
associated with the claims file.  The Veteran's claims file is 
now in the jurisdiction of the Waco, Texas RO.     
  
The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if further action on her part is 
required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA applies to 
the instant claims.  While the notice provisions of the VCAA 
appear to be satisfied the Board finds that further development 
of the record is necessary to comply with VA's duty to assist the 
Veteran in the development of facts pertinent to the claims.  See 
38 C.F.R. § 3.159.   

The Veteran was diagnosed with rheumatoid arthritis in 2001.  A 
Physical Evaluation Board found that rheumatoid arthritis 
rendered her unsuitable for service and was not proximately due 
to service; she was discharged.  At the March 2010 hearing she 
testified that her rheumatoid arthritis was aggravated after 
periods of physical training.  She also testified that she felt 
that her right shoulder tendonitis (diagnosed in 2004) was 
related to her in-service duties.  The evidence of record shows 
continuous treatment for rheumatoid arthritis while she was in 
the Reserve and treatment for right shoulder tendonitis beginning 
in 2004.  It is noteworthy that even if the Veteran's 
disabilities did not have their onset during a period of active 
service she may still establish service connection on an 
aggravation theory of entitlement.  Accordingly, the evidence of 
record indicates that the Veteran's disabilities may be 
associated with her periods of active duty and a VA examination 
is warranted.     

Accordingly, the case is REMANDED for the following:

1.	The RO should arrange for the Veteran to 
be examined by an appropriate physician to 
determine the nature and likely etiology 
of her right shoulder disability and 
rheumatoid arthritis.  The Veteran's 
claims file must be reviewed by the 
examiner in conjunction with the 
examination.  Based on review of the 
record and examination of the Veteran the 
examiner should:

a.	Identify (by medical diagnosis) the 
Veteran's current right shoulder 
disability and opine whether such 
disability is at least as likely as 
not (a 50 percent or greater 
probability) related to her active 
periods of service or was aggravated 
therein.  

b.	Opine whether the Veteran's 
rheumatoid arthritis is at least as 
likely as not (a 50 percent or 
greater probability) related to her 
active periods of service or was 
aggravated therein.  

The examiner must explain the 
rationale for the opinions offered.

2.	The RO should then re-adjudicate the 
claims.  If either remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and afford the 
Veteran and her representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  These claims must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.


_________________________________________________
ROBERT E. O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


